PER CURIAM.
Appellant seeks review of an order denying his motion for post-conviction relief without an evidentiary hearing and without the attachment of portions of the record supporting denial of the motion.
It appears that a prima facie case of ineffective assistance of counsel is contained in the motion requiring the trial court to attach record support for the order denying post-conviction relief or to hold an evidentiary hearing on the motion.
Accordingly, the cause is reversed and remanded for either an evidentiary hearing or the attachment of portions of the record sufficient to support denial of the motion.
DOWNEY, GLICKSTEIN and STONE, JJ., concur.